United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oak Lawn, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-710
Issued: August 13, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On February 13, 2012 appellant filed a timely request for review from a November 3,
2011 decision of the Office of Workers’ Compensation Programs (OWCP) denying appellant’s
request for an oral hearing as untimely.
The Board, having duly reviewed the matter, notes that it issued a Decision and Order on
October 14, 2011 finding that appellant’s request for a hearing before an OWCP hearing
representative was untimely, and that he was, therefore, not entitled to a hearing as a matter of
right. The Board found, however, that OWCP had discretion, nonetheless, to grant appellant’s
request. Because OWCP did not exercise its discretion, the Board set aside the December 28,
2010 decision denying appellant’s request and remanded the case for a proper exercise of
discretion and an appropriate final decision.1
In a November 3, 2011 decision, OWCP found that because appellant’s hearing request
was not made within 30 days, he was not as a matter of right entitled to an oral hearing or a

1

Docket No. 11-879 (issued October 14, 2011). The Board’s decision may also be found under OWCP File No.
xxxxxx517 (master file).

review of the written record. Citing its procedure manual2 and its regulations,3 OWCP found
that the requirement for OWCP to offer a discretionary hearing is no longer mandated and
therefore the legal precedent cited by previous Board decisions is no longer valid. “Therefore a
discretionary hearing is denied for above-stated reasons.”
The Board finds that OWCP has again failed to exercise its discretion. The Board has
held that OWCP, in its broad discretionary authority to administer the Federal Employees’
Compensation Act (FECA), has the power to hold hearings in circumstances where no legal
provision is made for such hearings and has further held that OWCP must exercise its discretionary
authority.4 This power to hold hearings did not derive from an OWCP procedure or regulation.
Indeed, OWCP had this authority prior to the 1966 amendments that provided a right to a hearing.
The Board held that there was nothing in the legislative history of the 1966 amendments to indicate
that Congress was revoking OWCP’s discretionary authority to hold a hearing even if the request
was not timely made.5
When OWCP procedures later required the exercise of discretion if a hearing request was
untimely or made after reconsideration, the Board found that the procedure was a proper
interpretation of both FECA and Board precedent.6 That the procedure no longer addresses the
matter in no way diminishes OWCP’s power to hold discretionary hearings.
On remand, OWCP shall exercise its discretion whether to grant appellant’s untimely
request, and if not, shall so advise appellant with reasons.

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.4.a (October 2011).
3

20 C.F.R. § 10.616(a).

4

Mary B. Moss, 40 ECAB 640 (1989) (untimely request for hearing); Shirley A. Jackson, 39 ECAB 540 (1988)
(hearing request made after request for reconsideration); Johnny S. Henderson, 34 ECAB 216 (1982) (request for a
second hearing); Rudolph Bermann, 26 ECAB 354 (1975) (injury occurring prior to effective date of the statutory
amendments providing right to hearing).
5

Herbert C. Holley, 33 ECAB 140 (1981).

6

Jeff Micono, 39 ECAB 617 (1988).

2

IT IS HEREBY ORDERED THAT the November 3, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this order of the Board.
Issued: August 13, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

